Title: Barbeu-Dubourg: Memorandum for the American Commissioners, [after 21 December 1776]
From: Barbeu-Dubourg, Jacques
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


[After December 21, 1776]
M. D. propose a Messieurs F. D. et L. de leur faire des avances soit de draps, soit de fusils (du modele de 1763, controllés et tirés des propres magazins du Roy) pour la valeur de trois cent mille livres tournois, a condition que ces Messieurs lui fourniront en retour des tabacs de Virginie et de Mariland pour pareille somme, bien entendu que les achats seront faits de part et d’autre avec fidelité et œconomie.

Si l’on accorde aux facteurs et commissionaires d’une part certains droits de commission a raison de tant pour cent, on en accordera de semblables aux facteurs et commissionaires de l’autre part.
M. D. livrera les fusils, ou les draps, dans un port de France des plus commodes pour en faire l’embarquement. M. F. D. et L. livreront les tabacs dans un port du continent de l’Amerique des plus convenables au même objet.
Chacun fera transporter a ses risques, perils et fortunes ce qui lui aura eté fourni et livré ainsi.
Et la fourniture d’une part fera la solde de la fourniture de l’autre part, et on demeurera quitte à quitte.
